Title: Enclosure F: [Revenue on Spirits Distilled in the United States], 1 February 1793
From: Treasury Department,Coxe, Tench
To: 



FThe Revenue on Spirits Distilled in the United States, Prior to the Year 1793,

Dr.




Cr.


1792

Dollars. Cts.
1792

Dollars. Cts.


December 31st.
To the amount of monies received into the treasury from the several Supervisors of the revenue, since the last day of June 1791, the particulars whereof have been compared with the Records of Warrants in the Office of the Secretary of the Treasury, and with the books of the Treasurer
208.942. 81.
Decr. 31st.
By amount of duties arising on Spirits distilled in the United States, from foreign and domestic materials, since the last day of June 1791, so far as the returns thereof have been received at the Treasury
403.720. 20³⁄₂₀



To the amount of the allowances made by the President for compensations and expenses (including the first cost of books, office-furniture, marking instruments &c. and certain compensations relative to foreign distilled spirits, wines and teas, since the last of June 1791, agreeably to the Communication of the President to both Houses of Congress, on the 22d. day of November 1792
80.785.   

By the estimated amount of duties arising on spirits distilled on the United States, from foreign and domestic materials, since the last day of June 1791, during certain terms, the returns wherefor have not been received at the Treasury
227.450.   



The balance of the above revenue, which remained on the 31st. day of December 1792, in credits and bonds outstanding
341.442. 39³⁄₂₀






Dollars,
631.170. 20³⁄₂₀

Dollars,
631.170. 20³⁄₂₀



Treasury Department,Revenue Office, February 2d. 1793.
Tench Coxe,Commissioner of the Revenue.

